DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to AFCP 2.0, the amendment and the communication filed on 04/18/22.
As per instant Examiner Amendment, Claims 1, 7, 11 and 15-16 have been amended. Claims 18 and 19 have been canceled. Claims 1, 7 and 11 are independent. Claims 1-17 have been examined and are pending in this application. Claims 1-17 are allowed

Examiner Amendments

In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Matthew David (Reg No. 77058) and conducted a telephone interview on 05/09/2022. During the interview, the Examiner and applicant's representative discussed proposed amendments to further clarify the claimed invention and to distinguish the claimed invention over prior art of record. The examiner suggested rolling up claim 18 and claim 19 into Claim 1. Mirror other independent claims with amended claim 1, and for putting the application in condition for allowance. Mr. Matthew David (Reg No. 77058) has agreed and authorized the Examiner’s amendment. 
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Amendments to the Claims:

Please replace claims 1-17 as following:

Claim 1.	(Currently Amended) A method for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising:
creating a request by the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode;
receiving the request at a server;
checking the authorization to perform the at least one at least partly autonomous driving mode;
creating a response comprising authorization data corresponding to the checking and payload data that fill less than an entire predefined data block size of the response; 
calculating, by the server, a payload data quantity for the payload data of the response, wherein the payload data quantity for the payload data of the response comprises a difference between:
an overall payload data quantity of the response, and 
a quantity of the authorization data of the response; and
requesting the payload data for the response; and
receiving and evaluating of the response by the vehicle, wherein
the request comprises vehicle data, 
a quantity of the vehicle data fills only a first part of a predefined data block size of the request, and
the overall payload data quantity of the response fills a second remaining part of the predefined data block size that is larger than the first part.

Claim 2.	(Previously Presented) The method according to claim 1, wherein
the authorization data comprises an authorization confirmation or an authorization denial, and 
the evaluation of the response by the vehicle comprises:
if the authorization data comprise an authorization confirmation: executing or continuing the at least one at least partly autonomous driving mode by the vehicle; and
if the authorization data comprise an authorization denial: denying or interrupting the at least one at least partly autonomous driving mode by the vehicle.

Claim 3.	(Previously Presented) The method according to claim 1, wherein 
the evaluation of the response by the vehicle additionally comprises evaluating the payload data.

Claim 4.	(Previously Presented) The method according to claim 3, wherein 
the payload data comprise one or more of the following data:
(i)  data in relation to an update of a digital road map contained in the vehicle;
(ii)  data in relation to current situations in the road traffic; or 
(iii)  data in relation to current environmental influences.

Claim 5.	(Original) The method according to claim 1, wherein 
the request is created by the vehicle upon predefinable events.

Claim 6.	(Previously Presented) The method according to claim 5, wherein
if it is not possible for the vehicle to create the request upon the predefinable events, the at least one at least partly autonomous driving mode is executed or continued by the vehicle for a predetermined time interval and/or location interval depending on the situation.

Claim 7.	(Currently Amended) A system for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising:
at least one server computing device operatively configured to:
receive a request, created by the vehicle, to retrieve an authorization for the vehicle to perform the at least one at least partly autonomous driving mode;
check the authorization to perform the at least one at least partly autonomous driving mode of the vehicle;
create a response comprising authorization data corresponding to the check and payload data that fill less than an entire predefined data block size of the response; and
at least one vehicle for receiving and evaluating the response, wherein 
the creation of the response by the server computing device further comprises:
calculating a payload data quantity for the payload data of the response, wherein
the payload data quantity for the payload data of the response comprises a difference between:
an overall payload data quantity of the response, and 
a quantity of the authorization data of the response; and
request wherein
the request comprises vehicle data,
a quantity of the vehicle data fills only a first part of a predefined data block size of the request, and
the overall payload data quantity of the response fills a second remaining part of the predefined data block size that is larger than the first part.

Claim 8.	(Previously Presented) The system according to claim 7, wherein 
the authorization data comprise an authorization confirmation or an authorization denial, and 
the evaluation of the response by the vehicle comprises:
(i)  if the authorization data comprise an authorization confirmation: executing or continuing the at least one at least partly autonomous driving mode by the vehicle; and
(ii)  if the authorization data comprise an authorization denial: denying or interrupting the at least one at least partly autonomous driving mode by the vehicle.

Claim 9.	(Previously Presented) The system according to claim 7, wherein 
the requested payload data correspond to the calculated payload data quantity; 
the evaluation of the response in the vehicle further comprises the evaluation of the payload data; and 
the payload data comprises one or more of the following data:
	(i)  data in relation to an update of a digital road map contained in the vehicle;
	(ii)  data in relation to current situations in the road traffic; or
	(iii)  data in relation to current environmental influences.

Claim 10.	(Previously Presented) The system according to claim 7, wherein 
the vehicle creates the request upon predefinable events; and
if it is not possible for the vehicle to create the request upon the predefinable events, the at least one at least partly autonomous driving mode is executed or continued by the vehicle for a predetermined time interval and/or location interval depending on the situation.

Claim 11.	(Currently Amended) A method for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising:
receiving, by a server, a request from the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode;
checking, by the server, the authorization to perform the at least one at least partly autonomously driving mode;
creating, by the server, a response comprising authorization data corresponding to the checking and payload data that fill less than an entire predefined data block size of the response; 
calculating, by the server, a payload data quantity for the payload data of the response, wherein 
the payload data quantity for the payload data of the response comprises a difference between:
an overall payload data quantity of the response, and 
a quantity of the authorization data of the response; 
requesting payload data for the response; and
transmitting the response to the vehicle for evaluation, wherein
the request comprises vehicle data,
a quantity of the vehicle data fills only a first part of a predefined data block size of the request, and
the overall payload data quantity of the response fills a second remaining part of the predefined data block size that is larger than the first part.

Claim 12.	(Previously Presented) The method according to claim 11, wherein 
the requested payload data correspond to the calculated payload data quantity; and the evaluation of the response in the vehicle additionally comprises the evaluation of the payload data.

Claim 13.	(Previously Presented) The method according to claim 12, wherein the payload data comprise one or more of the following data:
(i)  data in relation to an update of a digital road map contained in the vehicle;
(ii)  data in relation to current situations in the road traffic; or 
(iii)  data in relation to current environmental influences.

Claim 14.	(Previously Presented) The method according to claim 1, wherein
the request and the response comprise data blocks having a predefined matching data block size.  

Claim 15.	(Currently Amended) The method according to claim 14, wherein the comprises 
identification data of the vehicle; or position data of the vehicle, wherein the overall payload data quantity of the response comprises a difference between the vehicle data and the predefined matching data block size.

Claim 16.	(Currently Amended) The method according to claim 1, wherein the 

Claim 17.	(Previously Presented) The method according to claim 16, wherein
the overall payload data quantity of the response is greater than the vehicle data of the request.

Claim 18.	(Canceled)

Claim 19.	(Canceled)


Response to Arguments/Remarks
Claim 1--17 are allowed

Examiner’s Statement of reason for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is creating a request by the vehicle to retrieve an authorization for automated driving mode; a server checking the received information and authorization the autonomous driving mode based on a response including the authorization data and further useful data; sending the response information back to vehicle and evaluating the response in the vehicle.
The closest prior art, as previously recited, are Axel (DE 102014013672), LATHROP (US 20170219364), RAO (US 20180174451) in which, Axel discloses securing an autonomous or semi-autonomous operation of vehicles on a traffic network, in which one or more vehicles travel the traffic network, the vehicles each having sensor for detecting an environment, a digital road map of the traffic route network, a communication unit for communication with an external server and an evaluation unit. The evaluation unit based on the detected environment and the digital road map for a distance covered by the vehicle information IG on the suitability of this route for autonomous or semi-autonomous operation of vehicles, the evaluation unit transmits the information IG to the external server by means of the communication unit, the external server provides permission information EI for Admissibility of the route for the autonomous or semi-autonomous operation of vehicles determined in accordance with the information IG, and the external server transmits the permission information EI to the vehicles. LATHROP discloses provided for a semi-autonomous vehicle to have optional routes that vary in an amount of autonomous driving offered. The system performs processes including aggregating data from various sources to thereby position and orient the vehicle, assigning an autonomous driving value to different route segments, determining an optimal route by minimizing a distance between a start position and a destination position and maximizing the percent autonomous value assigned. RAO discloses the vehicle may receive driving condition of an area from a server, where the driving condition indicates that the area comprises a trouble area. Based on the driving condition of the area, the vehicle may calculate a first path and a second path, each of which is from a first point to a second point. The vehicle may obtain an effect value on vehicle driving associated with a change of weather. Based on the effect value and some other information, the vehicle may calculate a first weighted value for the first path and a second weighted value for the second path. 
		However, none of Axel (DE 102014013672), LATHROP (US 20170219364), RAO (US 20180174451), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 7 and Claim 11. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 7 and Claim 11: creating a request by the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode; receiving the request at a server; checking the authorization to perform the at least one at least partly autonomous driving mode; creating a response comprising authorization data corresponding to the checking and payload data that fill less than an entire predefined data block size of the response; calculating, by the server, a payload data quantity for the payload data of the response, wherein the payload data quantity for the payload data of the response comprises a difference between: an overall payload data quantity of the response, and a quantity of the authorization data of the response; and requesting the payload data for the response; and receiving and evaluating of the response by the vehicle, wherein the request comprises vehicle data, a quantity of the vehicle data fills only a first part of a predefined data block size of the request, and the overall payload data quantity of the response fills a second remaining part of the predefined data block size that is larger than the first part.
Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/C.W./Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439